IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                      ________________________

                             No. 95-40985
                      _________________________


L. C. JONES,
                                                Petitioner-Appellant,

                                 v.

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,

                                                  Respondent-Appellee



           ____________________________________________

          Appeal from the United States District Court
                For the Eastern District of Texas
                           (694-CV-984)
          _____________________________________________


                         June 10, 1997
Before WIENER and PARKER, Circuit Judges, and LITTLE, District
Judge.*

PER CURIAM:**

     Petitioner-Appellant L. C. Jones appeals the district court’s

denial of habeas corpus relief sought by Jones in connection with

his jury conviction in a Texas state court on charges of aggravated

     *
     District Judge of the Western District of Louisiana, sitting
by designation.
     **
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
assault of a peace officer, for which he was sentenced to forty-

five years imprisonment.        Jones seeks to have that conviction and

sentence       overturned on grounds of ineffective assistance of

counsel, improper prosecutorial conduct, improper exclusion of

evidence, and insufficienty of the evidence.                    Jones also filed a

motion for an evidentiary hearing.

     On    recommendation     of    the       federal   magistrate        judge,   the

district court dismissed Jones’ habeas petition, and Jones timely

filed    his   notice   of   appeal.          The    district    court     granted    a

certificate of probable cause (CPC).                Jones’ notice of appeal was

filed and his CPC was granted prior to April 24, 1996, the date on

which the President signed the Antiterrorism and Effective Death

Penalty    Act   of   1996   (AEDPA).1         The    AEDPA     amended    28   USC   §

2253(c)(3),      providing    for   issuance,         when    appropriate,      of    a

certificate of appealability (COA) in which the issuing court must

indicate the specific issue or issues that satisfy the showing

required to obtain such a certificate.2

     Although the pre-AEDPA CPC granted to Jones by the district

court did not specifically address each issue advanced by Jones in

his habeas petition——a failure which would ordinarily subject

either a CPC or a COA to remand to the district court for such a




     1
        Pub. L. No. 104-132, 110 Stat. 1214 (1996).
     2
        28 USC § 2254(c)(3).

                                          2
treatment3——such is not the case when a state habeas petitioner has

filed an appeal in which the final judgment and also the appeal

were entered before the effective date of the AEDPA.4   Accordingly,

the instant appeal is not subject to the COA requirement and thus

there is no need for us, as a preliminary matter, to determine

whether the CPC granted to Jones prior to the effective date of the

AEDPA meets the specified standard required of a COA. We therefore

proceed to the merits of his appeal.

     In that regard, we have carefully reviewed the record on

appeal and the facts and law set forth in the briefs of able

counsel. Without addressing each of the above identified arguments

proffered by Jones in seeking habeas relief, it suffices that we

are satisfied that the disposition of this matter by the district

court in denying habeas relief is free of reversible error and is

thus, in all respects,

AFFIRMED.




     3
      Muniz v. Johnson, ___ F.3d ___, 1997 WL 265120(5th Cir. May
20, 1997.
     4
      United States v. Rocha, 109 F.3d 225,229(5th Cir. 1997).

                                 3